A note was executed in Ohio by a citizen of this state payable without any relief whatever from valuation or appraisement laws of Indiana. Suit was brought upon the note in this state against the maker, and the Court rendered judgment for the amount thereof, and, also, that the same should be collected without relief from the valuation laws of Indiana, Held, that the judgment that it should be thus collected, was right.APPEAL from the Shelby Circuit Court.Assumpsit upon a promissory note reading as follows: “$293.33. Cincinnati, Ohio, October 17, 1850. Six months after date the subscriber, of Shelbyville, county of Shelby, state of Indiana, promises to pay to the order of Peter A. White Co., two hundred and ninety-three dollars and thirty-three cents, value received, without any relief whatever from valuation or appraisement laws of Indiana. William Little.”Plea, the general issue. The note, with the admission that it was executed in Ohio, was in evidence, and was all the evidence. The Court, to whom the cause was submitted, found for the plaintiffs and rendered judgment for the amount of the note, including interest to the time of the judgment, and that the same be collected without relief from the valuation laws of Indiana.The statute of this state authorizes such a judgment upon such contracts. We think that rendered was right, and it is affirmed with 5 per cent, damages and costs.